NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ALEJANDRO EVARISTO PEREZ,                       No. 21-15234

                Plaintiff-Appellant,            D.C. No. 5:20-cv-07238-EJD

 v.
                                                MEMORANDUM*
LINKEDIN CORPORATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward J. Davila, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Alejandro Evaristo Perez appeals pro se from the district court’s judgment

dismissing his action alleging First Amendment and state law claims. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to

state a claim under Federal Rule of Civil Procedure 12(b)(6). Cervantes v.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th Cir. 2011). We affirm.

      The district court properly dismissed Perez’s action because Perez failed to

allege facts sufficient to state a plausible claim. See Hebbe v. Pliler, 627 F.3d 338,

341-42 (9th Cir. 2010) (although pro se pleadings are liberally construed, a

plaintiff must allege facts sufficient to state a plausible claim); see also Prager U.

v. Google LLC, 951 F.3d 991, 996-97 (9th Cir. 2020) (internet media websites are

not government actors under the First Amendment); Hughes v. Pair, 209 P.3d 963,

976 (Cal. 2009) (elements of claim for intentional infliction of emotional distress);

Kibler v. N. Inyo County Loc. Hosp. Dist., 138 P.3d 193, 198 (Cal. 2006)

(California’s Anti-SLAPP statute does not provide a separate cause of action).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    21-15234